                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 4:17-cr-00204-JD-1
                                                        Plaintiff,
                                   8
                                                                                            PRETRIAL ORDER
                                                 v.
                                   9

                                  10     EUGENE LATRELL MCNEELY,
                                                        Defendant.
                                  11

                                  12          A jury trial is set to begin on July 15, 2019, at 9:00 a.m. A final pretrial conference is set
Northern District of California
 United States District Court




                                  13   for July 8, 2019, at 2:00 p.m.

                                  14      I. TRIAL SCHEDULE

                                  15              1. Trial days are Monday through Thursday from 9:00 a.m. to 2:00 p.m. with two 15-

                                  16                  minute breaks each day. The Court reserves Fridays for other matters.

                                  17      II. MINI-OPENINGS, VOIR DIRE & JURY SELECTION

                                  18              1. The parties have agreed to do “mini-opening” statements for the jury pool before

                                  19                  voir dire begins, and should exchange their proposed statements reasonably in

                                  20                  advance of July 15, 2019. The mini-openings should be short (no more than 3

                                  21                  minutes) and not argumentative. The parties need not file the statements if they

                                  22                  have no concerns about each other’s drafts.

                                  23              2. Jury selection will be done as the Court described at the conference. The Court

                                  24                  will seat fourteen jurors using the “strike and replace” method. A prospective juror

                                  25                  not excused after a round of challenges will be deemed a member of the jury and

                                  26                  may not be challenged subsequently. The Court will conduct the voir dire based on

                                  27                  its own questions and the questions proposed by the parties. The Court posted the

                                  28                  proposed voir dire questions on June 7, 2019. Dkt. No. 122. Neither party raised
                                   1            an objection or concern at the conference, and so the questions will be asked as

                                   2            stated.

                                   3        3. The parties must be prepared to give their opening statements and begin presenting

                                   4            witnesses on July 15, 2019.

                                   5   III. OTHER TRIAL PROCEDURES

                                   6     1. Sidebars. There will be no sidebars during trial. Any issues can be addressed before

                                   7        or after the jury is present.

                                   8     2. Objections. Counsel must stand to make an objection and should simply state the rule

                                   9        that is the basis of the objection. No arguments or elaborations should be made unless

                                  10        called for by the Court.

                                  11     3. Having witnesses ready. Each party must have its witnesses for the trial day available

                                  12        in the courthouse and ready to testify. Failure to have the next witness ready or to be
Northern District of California
 United States District Court




                                  13        prepared to proceed with the evidence will usually constitute resting.

                                  14     4. Disclosure of witnesses. A party must disclose the identity of the witnesses it plans to

                                  15        call by 5 p.m. the court day before calling the witness to the stand. Any party that has

                                  16        an objection must alert the Court no later than 6 a.m. on the court day the witness is to

                                  17        be called, and the Court will take up the objection outside the presence of the jury.

                                  18     5. Exchange of opening demonstratives. The parties will meet and confer to agree on a

                                  19        schedule to exchange any demonstratives for opening statements.

                                  20     6. Tech set-up. The parties should contact Courtroom Deputy Lisa Clark to schedule an

                                  21        equipment check for courtroom technology.

                                  22   IV. MOTIONS IN LIMINE
                                  23     1. Government’s MIL No. 1 re Evidence Under 412: GRANTED. Defendant will not

                                  24        be permitted to offer evidence that alleged victims engaged in other sexual behavior.

                                  25        Fed. R. Evid. 412.

                                  26     2. Government’s MIL No. 2 re Defendant’s Out-of-Court Statements: GRANTED.

                                  27        The government may introduce defendant’s prior statements as party admissions; the

                                  28        defendant may not do the same. Fed. R. Evid. 801(d)(2)(A).
                                                                                  2
                                   1   3. Government’s MIL No. 3 re References to Punishment or Nullification:

                                   2      GRANTED. No references are allowed to sentencing, punishments, or jury

                                   3      nullification. The parties may refer to the solemnity or seriousness of jury service.

                                   4      Fed. R. Evid. 402, 403.

                                   5   4. Government’s MIL No. 4 re Admission of Plea Agreement: DENIED. The Court

                                   6      will issue a separate order.

                                   7   5. Government’s MIL No. 5 re References to Victims: DENIED. Referring to H.S.

                                   8      and A.S. as victims would be of minimal or no relevance, and unduly prejudicial. For

                                   9      similar reasons, their sexual conduct or history cannot be mentioned or referred to in

                                  10      any way. Fed. R. Evid. 402, 403 and 412. The parties will meet and confer to develop

                                  11      a protocol to protect the privacy of H.S. with respect to the use of any portion of her

                                  12      full name. See 18 U.S.C. § 3509.
Northern District of California
 United States District Court




                                  13   6. Government’s MIL No. 6 re Defendant’s Previous Conviction under 609:

                                  14      DEFERRED pending trial.

                                  15   7. Government’s MIL No. 7 re Ninth Circuit Model Jury Instruction: GRANTED

                                  16      for the reasons discussed in the jury instruction portion of the conference. In summary,

                                  17      the statute establishes “reckless disregard” as a criminal mens rea. 18 U.S.C. § 1591.

                                  18   8. Defendant’s MIL No. 1 re Defendant’s Other Bad Acts Under 404(b): GRANTED

                                  19      IN PART. The government may not proffer or show photographs and/or videos of the

                                  20      defendant with large stacks of cash and scantily clad women. The government must

                                  21      disclose to defendant at least one full trial day in advance any of the statements by

                                  22      defendant it plans to introduce. Objections must by filed by 6 a.m. on the court day the

                                  23      evidence is to be introduced, and the Court will take them up before the jury is brought

                                  24      in. The government should pre-clear its opening with defendant in this regard. Fed. R.

                                  25      Evid. 404(b).

                                  26   9. Defendant’s MIL No. 2 re Admission of Plea Agreement: GRANTED. A separate

                                  27      order to be issued. See above government MIL no. 4.

                                  28
                                                                                3
                                   1     10. Defendant’s MIL No. 3 re Defendant’s Jail Calls and Letters: DENIED. Parties

                                   2        will meet and confer to work out a stipulation for these materials. Evidence produced

                                   3        to the defendant after July 1, 2019, will not be admitted. Fed. R. Crim. P. 16.

                                   4     11. Defendant’s MIL No. 4 re Defendant’s Previous Conviction under 609:

                                   5        DEFERRED pending trial. See above government’s MIL no. 6.

                                   6     12. Defendant’s MIL No. 5 re Theory of Liability Under 18 U.S.C. § 1591: DENIED.

                                   7        Manipulation of heroin supply and addiction may be presented as use of force. See

                                   8        United States v. Mack, 808 F.3d 1074, 1081 (6th Cir. 2015).

                                   9     13. Defendant’s MIL No. 6 re Excluding and/or Limiting Government Witness

                                  10        Testimony: DENIED. The Court reviewed the witness’s qualifications and finds that

                                  11        he may be presented as a potential expert, subject to a motion made during trial. The

                                  12        parties agree Special Agent Hardie’s testimony will, as discussed on the record, refrain
Northern District of California
 United States District Court




                                  13        from particular characterizations of pimps. Fed. R. Evid. 702.

                                  14     14. Defendant’s MIL No. 7 re References to Victims: GRANTED. See government’s

                                  15        MIL no. 5.

                                  16   V. JURY INSTRUCTIONS AND VERDICT FORM

                                  17      1. Jury Instructions. The Court will instruct the jury on Counts Two, Three, and Four

                                  18         using the Ninth Circuit Model Instructions, as modified to conform to the superseding

                                  19         indictment. The proposed instruction on Testimony of Witnesses Involving Special

                                  20         Circumstances may be given depending on the evidence at trial. For the reasons given

                                  21         for granting government’s MIL no. 7 above, and as discussed at the pretrial

                                  22         conference, defendant’s objections to The Charge -- Presumption of Innocence and the

                                  23         Sex Trafficking of Children or by Force, Fraud or Coercion instructions are overruled.

                                  24         The government’s request for an instruction on Deliberate Ignorance is granted.

                                  25         There are no other objections to the proposed preliminary or final jury instructions.

                                  26         Dkt. Nos. 125, 126.

                                  27

                                  28
                                                                                  4
                                   1          2. Verdict form. The Court will post the proposed verdict form by July 8, 2019, and the

                                   2              parties may raise any objections or concerns on July 15, 2019.

                                   3          IT IS SO ORDERED.

                                   4   Dated: June 14, 2019

                                   5

                                   6
                                                                                                 JAMES DONATO
                                   7                                                             United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      5
